Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on February 27, 2020 was filed after the mailing date of the application on June 14, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



4.	Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YU et al.(US 2016/0109997 A1)(herein after YU).
Regarding claim 1, YU teaches a touch panel(touch substrate and touch display panel, Para-1), comprising:
(active area 1, fig.2) and a bonding area(bonding area 5, fig.2) located on a side of the touch area(outside active area 1), wherein the touch area is provided with:

a substrate(touch substrate, Para-34; S1, base, Para-48);

a first electrode layer(first sub-touch units 2 or second touch sub-touch units 3, fig.2) located on a side of the substrate(on top of base substrate, Para-48) and including first electrodes (fig.2; examiner interprets odd number of first sub-touch units 2 as first electrode) and second electrodes(examiner interprets even number of first sub-touch units 2 as second electrodes) arranged in a first direction (x-direction, fig.2); and

at least one electrode lead group including electrode leads (first leads 21),wherein one of the electrode leads corresponds to one of the first electrodes or one of the second electrodes(fig.2);

each of the electrode leads is led out from an edge of the first electrode or an edge of the second electrode(fig.2) and extends to the bonding area(bonding area 5) through the touch area(active area 1, fig.2)(also see fig.6).

Regarding claim 2, YU teaches the touch panel according to claim 1, wherein the touch area includes a first area and a second area;
(fig.2, examiner interprets the location of odd number of first sub-touch units 2 as first area);

the second area is provided with the second electrodes(fig.2, examiner interprets the location of even number of first sub-touch units 2 as second area).

Regarding claim 3, YU teaches the touch panel according to claim 2, wherein the touch panel comprises a first electrode lead group(first leads 21 connecting odd number of first sub-touch units 2 are regarded as first lead group) and a second electrode lead group(first leads 21 connecting even number of first sub-touch units 2 are regarded as second lead group);

the first electrode lead group includes first electrode leads electrically connected to the first electrodes in the first area(fig.2), and the first electrode lead is led out from a corresponding edge of the first electrode(fig.2)  and extends to the bonding area through the touch area(fig.2)(also fig.6);

the second electrode lead group includes second electrode leads electrically connected to the second electrodes in the second area(fig.2), and the second electrode lead is led out from a corresponding edge of the second electrode and extends to the bonding area through the touch area(figs.2&6).
claim 4, YU teaches the touch panel according to claim 3, wherein the first electrode leads and the second electrode leads include a first connecting section and a second connecting section(fig.2, Para-40);

one end of the first connecting section is connected to the corresponding first electrode through a via hole(via holes 4, figs.2), and the other end of the first connecting section is connected to the second connecting section(figs.2; also fig.6);
 
one end of the second connecting section is perpendicularly connected to the first connecting section, and the other end of the second connecting section extends to the bonding area(Para-40);
 
the first connecting section is parallel to the first direction(x-direction), and the second connecting section is perpendicular(y-direction) to the first direction(x-direction).

Regarding claim 5, YU teaches the touch panel according to claim 3, wherein the bonding area includes a first bonding region(left side of bonding area 5 is regarded as first bonding region)  and a second bonding region(right side of bonding area 5 is regarded as second bonding region);

the first electrode leads extend to the first bonding region through the touch area(fig.2);
(fig.2);

the first bonding region, the second bonding region, and the first electrode layer are located on the same side of the substrate(bonding region and first electrode layer are on top side of the base and it is an inherent property of touch panel).

Regarding claim 6, YU teaches the touch panel according to claim 1, wherein the electrode lead group is located between the substrate and the first electrode layer, or the electrode lead group(touch electrode wires 32)  is located above the first electrode layer(Para 53-58) away from the substrate(base).

Regarding claim 7, YU teaches the touch panel according to claim 6, wherein a first insulating layer(Para-55) is disposed between the electrode lead group(first leads 21) and the first electrode layer(sub-touch units 2, figs.4-6).

Regarding claim 8, YU teaches the touch panel according to claim 1, wherein the touch area is further provided with:

a second electrode layer(layer of second sub-touch units 3, fig.3) located on a side of the substrate(top of the base, Para-19) away from the first electrode layer(there is an insulation layer between sub-touch units 2 and 3) and including third electrodes(second touch sub-units 3, fig.3) arranged in a second direction(y-direction); and 

a third electrode lead group(plurality of second leads 31) including third electrode leads electrically connected to the third electrodes(sub-touch units 3), wherein one of the third electrode leads is led out from a corresponding side of the third electrode adjacent to the bonding area and extends to the bonding area(figs.2&6).

Regarding claim 11, YU teaches the touch panel according to claim 8, wherein the third electrodes are disposed perpendicular to the first electrodes, and the third electrodes are disposed perpendicular to the second electrodes(figs.2&6 and related text).

Regarding claim 12, YU teaches the touch panel according to claim 8, wherein the third electrode lead group and the second electrode layer are disposed in the same layer(fig.3, Para-48).
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



8.	Claims 9, 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al.(US 2016/0109997 A1) in view of LIU et al.(US 2013/0248228 A1) (herein after LIU).

Regarding claim 9, YU is not found teach expressly the touch panel according to claim 8, wherein the bonding area further includes a third bonding region; the third bonding region and the second electrode layer are located on the same side of the substrate; the third electrode leads are connected to the third bonding region.

However, LIU teaches an electronic device, wherein 
(bonding area 100C, 114/116, fig.1; or 100C, 108/110, figs.1&3);
 
the third bonding region(108, 110, fig.2) and the second electrode layer(touch sensing electrodes 104) are located on the same side of the substrate(above substrate 102, fig.2);
 
the third electrode leads are connected to the third bonding region(figs.1&3).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified YU with the teaching of LIU to include the feature in order to prevent reliability issues of flexible print circuit bonding structures caused by poor bonding strength between anisotropic conductive film and metal contacts of metal traces.

Regarding claim 10, YU as modified by LIU teaches the touch panel according to claim 9, wherein a first angle is formed between the third electrode lead and the third bonding region (figs.1&3, LIU);

the first angle between the third electrode lead and the third bonding region near a boundary of the touch panel is the smallest(figs.1&3, LIU); 
(figs.1&3, LIU)(almost 90°, LIU).

Claim 13 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations. Additional claim limitations, “a flexible circuit board connected to the touch panel” are disclosed by LIU(Para-8; mapping and motivation, see rejection of claim 10).

Claim 14 is rejected for the same reason as mentioned in the rejection of claims 2 and 3, since claim 14 recites the claim limitations, in combination, claims 2 and 3(for mapping, see the rejection of claims 2&3).

Claim 15 is rejected for the same reason as mentioned in the rejection of claim 4, since both claims recite identical claim limitations(for mapping, see the rejection of claim 4).

Claim 16 is rejected for the same reason as mentioned in the rejection of claim 5, since both claims recite identical claim limitations(for mapping, see the rejection of claim 5).

Claim 17 is rejected for the same reason as mentioned in the rejection of claims 8 and 9, since claim 17 recites the claim limitations, in combination, claims 8 and 9(for mapping and motivation see the rejection of claims 8&9).

Regarding claim 18, YU as modified by LIU teaches the electronic device according to claim 13, wherein the flexible circuit board(figs.1&3, LIU) includes:

a first terminal area corresponding to the first bonding region(figs.1&3, LIU);

a second terminal area corresponding to the second bonding region(figs.1&3, LIU); and

a third terminal area corresponding to the third bonding region(figs.1&3, LIU);

the first terminal area and the second terminal area are located on one side of the substrate in the touch panel (examiner interprets 110 as first and second terminal area), and the third terminal area is located on the other side of the substrate in the touch panel(figs.1&3, LIU).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over YU et al.(US 2016/0109997 A1)(herein after YU).

Regarding claim 19, YU teaches a manufacturing method of a touch panel(Para-47), comprising steps of:

S10, providing a substrate and forming a first metal layer on the substrate, wherein the first metal layer is formed into a first electrode layer through a first mask process(S3, Para-52; patterning process);

S20, forming a first insulating layer on the first electrode layer, wherein a via hole corresponding to the first electrode layer on the first insulating layer is formed through a second mask process(S4, S5, Para 54-57);

S30, forming a second metal layer on the first insulating layer, wherein a first electrode lead group and a second electrode lead group are formed on the second metal layer through a third mask process, and the first electrode lead group and the second electrode lead group are connected to the first electrode layer through the via hole(S6, Para-58/59);

S40, forming a third metal layer on a side of the substrate away from the first electrode layer, wherein the third metal layer forms a second electrode layer and a third electrode (S1, Para-48/50, 60, 62).

Sequence of steps forming the touch panel are not same as the steps as disclosed by LIU. However, LIU teaches almost all the processing steps as mentioned in the claim recitation for manufacturing a touch panel. Therefore, it would be obvious to one of ordinary skill in the art to use general knowledge to modify LIU in the same sequence as recited in the claim in order to provide a touch display panel, where a peripheral area of active area occupied by wiring leads is reduced since different leads are provided within the active area, so that design of narrow bezel for the touch screen can be achieved.   

10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over YU et al.(US 2016/0109997 A1) in view of LI(US 2019/0265820 A1).
Regarding claim 20, YU is not found to teach expressly the manufacturing method according to claim 19, wherein before the step S40, the manufacturing method further comprises forming a second insulating layer on the second metal layer; after the step S40, the manufacturing method further comprises forming a third insulating layer on the third metal layer.
However, LI teaches a manufacturing method of touch panel, wherein before the step S40(S105, fig.11, Para-74), the manufacturing method further comprises forming a second insulating layer on the second metal layer(first touch electrode); after the step S40(S105), the manufacturing method further comprises forming a third insulating layer(S203, fig.12, Para-79) on the third metal layer.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified YU with the teaching of LI to include the feature in order to improve visibility of routing and patterns in display area of a touch panel so as to improve experience of a user.

Examiner Nate

11. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692